Case 5:18-cv-00285-JSM-PRL Document 32 Filed 03/28/19 Page 1 of 1 PageID 281


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

SANDRA LAURENTANO,

       Plaintiff,

v.                                                         Case No: 5:18-cv-285-Oc-30PRL

DNF ASSOCIATES, LLC and HAVARD
COLLECTION SERVICES, INC.,

       Defendants.


                                           ORDER

       The Court has been advised via a Notice of Pending Settlement as to Defendant

DNF Associates LLC, Only (Dkt. 31) that the above-styled action has been settled.

Accordingly, pursuant to Local Rule 3.08(b), it is

       ORDERED AND ADJUDGED that this cause is hereby DISMISSED without

prejudice as to Defendant DNF Associates LLC, and subject to the right of the parties,

within sixty (60) days of the date of this order, to submit a stipulated form of final order or

judgment should they so choose or for any party to move to reopen the action, upon good

cause shown. After that 60-day period, however, dismissal shall be with prejudice.

Defendant DNF Associates, LLC's Motion to Compel (Dkt. 30) is denied as moot. The

Clerk is directed to terminate Defendant DNF Associates LLC, from this case.

       DONE and ORDERED in Tampa, Florida, this 28th day of March, 2019.




Copies furnished to:
Counsel/Parties of Record
